 J. W. CARROLL & SONSJ. W. Carroll & Sons, Division of U.S. Industries,Inc. and General Truck Drivers, Chauffeurs &Helpers, Local 692, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 21-CA-21409March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANUpon a charge filed on July 19, 1982,1 by Gen-eral Truck Drivers, Chauffeurs & Helpers, Local692, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served on J.W. Carroll & Sons, Division of U.S. Industries,Inc., herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 21, issued a com-plaint on September 28 against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in an unfair labor practice affecting com-merce within the meaning of Section 8(a)(5) and(I) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practice, thecomplaint alleges in substance that, since about1968, the Union has been the exclusive collective-bargaining representative of Respondent's employ-ees in an appropriate unit,2and that since then ithas maintained successive collective-bargainingagreements with Respondent, the most recent ofwhich was effective from May 2, 1980, to May 1,1983. The complaint further alleges that, in orabout June, Respondent terminated all unit employ-ees and closed its Carson, California, facility with-out affording the Union an opportunity to bargainover the effects of its closing on unit employees.Respondent has failed to file an answer to the com-plaint and these allegations, therefore, stand uncon-troverted.On November 26, the General Counsel filed withthe Board a Motion for Summary Judgment on theground that Respondent had failed to file ananswer to the complaint as required under Section102.20 of the Board's Rules and Regulations, SeriesAll dates hereinafter are in 1982, unless otherwise indicated.' The appropriate unit consists of:All production and maintenance employees, including lead machineoperators, shipping and receiving employees and local truck driversemployed by Respondent at its plant located at 22600 South BonitaStreet, Carson, California, but excluding all other employees, officeclerical employees, guards and supervisors as defined in the Act.266 NLRB No. 628, as amended. Thereafter, the Board, on Decem-ber 3, issued an order transferring the proceedingto the Board and Notice To Show Cause why theGeneral Counsel's Motion for Sumary Judgmentshould not be granted. Respondent did not file aresponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing issued bythe General Counsel and duly served on Respond-ent specifically states that, unless an answer to thecomplaint is filed by Respondent within 10 days ofservice thereof, "all of the allegations in the com-plaint shall be deemed to be admitted to be trueand may be so found by the Board." Respondent,however, did not file an answer to the complaint.The documentary evidence submitted in support ofthe Motion for Summary Judgment further revealsthat, on October 19, the General Counsel, nothaving received an answer to the complaint, sentRespondent a letter reminding it that an answerhad not yet been received and advising it thatunless one was received by October 25 he wouldmove for summary judgment. No answer was re-ceived either by October 25 or by November 26,the date on which the Motion for Summary Judg-ment was filed. No good cause for failure to file ananswer having been shown, in accordance with therule set forth above, the allegations of the com-plaint are deemed to be admitted to be true. Ac-cordingly, we find as true all the allegations of the327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint and grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engagedin the manufacture and sale of profiles and otherplastic products at its facility located in Carson,California. During the past year, a representativeperiod, Respondent sold and caused to be shippedfrom its place of business goods and productsvalued in excess of $50,000 directly to customerslocated outside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGeneral Truck Drivers, Chauffeurs & Helpers,Local 692, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESince about 1968, the Union has been the collec-tive-bargaining representative of Respondent's em-ployees in an appropriate unit and presently main-tains a collective-bargaining agreement with Re-spondent effective from May 2, 1980, to May 1,1983. In or about June 1982, Respondent terminat-ed all unit employees and closed its Carson, Cali-fornia, facility without affording the Union an op-portunity to bargain over the effects of its closingon said employees.We find that by engaging in the above-describedconduct, Respondent has refused to bargain collec-tively, and is refusing to bargain collectively, withthe Union as the exclusive representative of Re-spondent's employees in an appropriate unit andhas, therefore, engaged in, and is engaging in, anunfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.33 See Burgmeyer Bros., Inc., 254 NLRB 1027, 1028 (1981), and casescited therein. See also Camdelphia Enterprises, Inc., 263 NLRB No. 178(1982), and Interstate Gopher News, d/b/a Gulf and Southern News, 235NLRB 851 (1978).IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCERespondent's activity set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, has a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tends tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in an unfair labor practice withinthe meaning of Section 8(a)(5) and (1) of the Act,we shall order that it cease and desist therefromand take certain affirmative action designed to ef-fectuate the policies of the Act.As a result of Respondent's unlawful failure tobargain about the effects of its cessation of oper-ations, the terminated employees have been deniedan opportunity to bargain through their collective-bargaining representative at a time when Respond-ent might still have been in need of their services,and a measure of balanced bargaining power exist-ed. Meaningful bargaining cannot be assured untilsome measure of economic strength is restored tothe Union. A bargaining order alone, therefore,cannot serve as an adequate remedy for the unfairlabor practice committed.Accordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to require Re-spondent to bargain with the Union concerning theeffects of the closing of its operation on its employ-ees, and shall include in our Order a limited back-pay requirements designed both to make whole theemployees for losses suffered as a result of the vio-lation and to recreate in some practicable manner asituation in which the parties' bargaining is not en-tirely devoid of economic consequences for Re-spondent. We shall do so in this case by requiringRespondent to pay backpay to its employees in amanner similar to that required in TransmarineNavigation Corporation and its Subsidiary, Interna-tional Terminals, Inc., 170 NLRB 389 (1968). Thus,Respondent shall pay employees backpay at therate of their normal wages when last in Respond-ent's employ from 5 days after the date of this De-cision and Order until the occurrence of the earli-est of the following conditions: (1) the date Re-spondent bargains to agreement with the Union onthose subjects pertaining to the effects of the clos-' The Board, with court approval, has consistently found that backpayorders are appropriate means of remedying 8(aK5) violations of the typefound herein. See National Car Rental System, Inc., 252 NLRB 159(1980), enfd. 672 F.2d 1182 (3d Cir. 1982).328 J. W. CARROLL & SONSing of Respondent's operations on its employees;(2) a bona fide impasse in bargaining; (3) the failureof the Union to request bargaining within 5 days ofthis Decision and Order, or to commence negotia-tions within 5 days of Respondent's notice of itsdesire to bargain with the Union; or (4) the subse-quent failure of the Union to bargain in good faith;but in no event shall the sum to any of these em-ployees exceed the amount he or she would haveearned as wages from the date Respondent ceasedits operations, to the time he or she secured equiva-lent employment elsewhere, or the date on whichRespondent shall have offered to bargain, which-ever occurs sooner; provided, however, that in noevent shall the sum be less than these employeeswould have earned for a 2-week period at the rateof their normal wages when last in Respondent'semploy.5Interest on all such sums shall be paid inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).6The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. J. W. Carroll & Sons, Division of U.S. Indus-tries, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. General Truck Drivers, Chauffeurs & Helpers,Local 692, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees,including lead machine operators, shipping and re-ceiving employees and local truck drivers em-ployed by Respondent at its plant located at 22600South Bonita Street, Carson, California, but exclud-ing all other employees, office clerical employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. The above-named labor organization has beenand now is the exclusive representative of all em-ployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the mean-ing of Section 9(a) of the Act.5. By failing to afford the above-named labor or-ganization an opportunity to bargain over the ef-fects of the closing of its Carson, California, facilityon the employees in the appropriate unit, Respond-ent has engaged in and is engaging in an unfair5 Transmarine Navigation Corporation. supra.6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).labor practice within the meaning of Section8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, J.W. Carroll & Sons, Division of U.S. Industries,Inc., Carson, California, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain with GeneralTruck Drivers, Chauffeurs & Helpers, Local 692,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,with respect to the effect on its employees in theappropriate unit of its decision to close its Carson,California, facility. The appropriate unit is:All production and maintenance employees, in-cluding lead machine operators, shipping andreceiving employees and local truck driversemployed by Respondent at its plant located at22600 South Bonita Street, Carson, California,but excluding all other employees, office cleri-cal employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain collectively with theabove-named labor organization with respect to theeffects on its employees in the above-described unitof its decision to close its Carson, California, facili-ty, and reduce to writing any agreement reached asa result of such bargaining.(b) Pay the terminated employees their normalwages in the manner set forth in the remedy sec-tion of this Decision and Order.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payments,timecards, personnel records and reports, and allother records necessary or useful in checking com-pliance with this Order.329 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Mail a copy of the attached notice marked"Appendix"7to each employee in the appropriateunit who was employed by Respondent at itsCarson, California, facility immediately prior toRespondent's cessation of operations. Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 21, after being duly signed byRespondent's authorized representative, shall bemailed immediately upon receipt thereof, as herein-above directed.(e) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Gener-al Truck Drivers, Chauffeurs & Helpers, Local692, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, concerning the effects of our deci-sion to close the Carson, California, facility onemployees in the following appropriate unit setforth below:All production and maintenance employees,including lead machine operators, shippingand receiving employees and local truckdrivers employed by us at our plant located22600 South Bonita Street, Carson, Califor-nia, but excluding all other employees, officeclerical employees, guards and supervisorsas defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain collectivelywith General Truck Drivers, Chauffeurs &Helpers, Local 692, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, concerning the effects ofour decision to close the Carson, California,facility on employees in the appropriate unitwho were then employed there, and willreduce to writing any agreement reached as aresult of such bargaining.WE WILL pay the employees who were em-ployed at the above facility their normalwages in the manner set forth in the Decisionand Order of the National Labor RelationsBoard.J. W. CARROLL & SONS, DIVISION OFU.S. INDUSTRIES, INC.330